 



Exhibit 10.29
 
Amendment Number 1 to the Dresser-Rand Group Inc. 2005 Directors Stock Incentive
Plan
 
4.2 VESTING AND OTHER TERMS OF ANNUAL GRANT. 50% of each Annual Grant shall
become vested on the first anniversary of the grant date and 25% shall become
vested on each of the following two anniversaries of the grant date, subject to
the Eligible Director remaining in office on each vesting date. Each Annual
Grant shall also become vested upon the Eligible Director’s death or Disability,
upon the Eligible Director reaching age 65 or upon a Change in Control. Each
Annual Grant shall be evidenced by an Award agreement that shall specify whether
the Annual Grant consists of Shares, the right to receive Shares or a
combination thereof, and the other terms of the Annual Grant.


Effective date: January 1, 2007